Title: From Thomas Jefferson to William Carmichael, 1 February 1788
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Feb. 1. 1788.

I have a moment’s warning only of the departure of Mr. Symonds for Madrid, which place however he will not reach till the month of April, which is another reason for my making this letter merely the vehicle for a cypher which I can answer for in point of correspondence with mine. I take the liberty at the same time of recommending the bearer hereof to your notice. I have the honour to be with much respect & esteem Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

